SuPREME COURT
OF
Nevapa

CLERK'S ORDER

1) 1047 eee

IN THE SUPREME COURT OF THE STATE OF NEVADA

SATICOY BAY LLC, SERIES 2920 No. 83782

BAYLINER AVENUE, A NEVADA

LIMITED LIABILITY COMPANY,
Appellant,

vs. FILED

SANDSTONE RIDGE ASSOCIATION, A

 

DOMESTIC NON-PROFIT JUL 18 2022
CORPORATION; AND ATC
ASSESSMENT COLLECTION GROUP, CLERK OF SUPREME COURT
LLC, A FOREIGN LIMITED LIABILITY ON aeerte
COMPANY,

Respondents.

 

 

ORDER DISMISSING APPEAL

Pursuant to the stipulation of the parties, and cause appearing,
this appeal is dismissed. The parties shall bear their own costs and attorney
fees. NRAP 42(b).

It is so ORDERED.

CLERK OF THE SUPREME COURT
ELIZABETH A. LL.
BY: GU

ec: Hon. Gloria Sturman, District Judge
John Walter Boyer, Settlement Judge
Roger P. Croteau & Associates, Ltd.
Brandon E. Wood
Boyack Orme & Anthony
Eighth District Court Clerk

22-2253